DETAILED ACTION
Status of the Application
Claims 1, 2 and 4-7 are pending in the instant application.  Claims 1, 5 and 6 are currently amended.  Claim 3 has been canceled.  No new claims have been added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the low potential fuse and the high potential fuse must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The rejection of claim 5 is under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on June 13, 2022.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites a low potential fuse and a high potential fuse.  The instant specification teaches a fuse, but does not teach a low potential fuse or a high potential fuse.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the emergency preventing switch is connected between the fuse and the battery management system to be turned off when any of fuses provided in the corresponding line is first disconnected when a short circuit occurs between the cell voltage sensing lines”.  The phrase “any one of fuses” in line 13 indicates two or more fuses.  The Examiner recommends that that this limitation be amended to recite “when any fuse is provided”.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnuki (EP 1,967,861) (on the July 1, 2020 IDS).  
Regarding claim 6, Ohnuki teaches a battery system (the system of Fig 5, incorporating the fuses of Fig. 8 as suggested by para. [0055]) comprising:
a plurality of battery cells electrically connected to each other (6 cells Ev shown in Fig. 5);
cell voltage sensing lines connected to ends of the battery cells, respectively (lines A-A’, B-B’…G-G’, Fig. 5);
a battery management system sensing voltages of the battery cells through the respective cell voltage sensing lines (“second dummy load 13 making up an equivalent circuit of the monitor circuit” according to para. [0044], Fig. 5);
fuses connected to the cell voltage sensing lines, respectively, (Fig. 8 and 3rd sentence of para. [0055]) are fully capable to cut off a flow of an excessive current exceeding a rated current when the excessive current flows through the cell voltage sensing lines due to a short circuit between the cell voltage sensing lines (implicit in any fuses connected as in Fig. 8); and
emergency preventing switches connected to the cell voltage sensing lines (each of the pairs of P-channel MOSFETs of Fig. 8), respectively, fully capable of being turned on at the time of sensing the voltage of the battery cell, and turned off in a case when the short circuit between the cell voltage sensing lines occurs (See connections of Fig. 8, P-channel MOSFET as defined in para. [0041]).
Ohnuki is silent regarding a low potential fuse is connected to the cell voltage sensing line and a high-potential fuse is connected to the cell voltage sensing line such that, when a short circuit occurs between the cell voltage sensing lines.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the fuse to the low potential fuse and a high potential fuse both connected to the cell voltage sensing line when doing so makes it easier to detect a short circuit within the cell voltage sensing line.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)).
Because modified Ohnuki teaches the claimed structure, one of ordinary skill in the art would expect when a short circuit occurs between the cell voltage sensing lines for the battery system of Ohnuki to have a fusing time of the high potential fuse is equal to or longer than a fusing time of the low potential fuse so that a reverse voltage is not applied between the cell voltage sensing lines.  
Regarding claim 7, because Ohnuki teaches the claimed structure, one of ordinary skill in the art would expect for the battery system of Ohnuki to have a fusing time of the fuse connected to the cell voltage sensing line having the highest potential among the cell voltage sensing lines is longer than a fusing time of the fuse connected to the cell voltage sensing line having the lowest potential.

Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive.
Applicant argues: Regarding claim 1, the instant invention has a different placement from Ohnuki.  
It is the Office’s position that the arguments of record are based on the claims as amended.  The amended claims have been addressed in the rejections above.  
It is the Office’s position that page 12 of the Remarks is referring to the incorrect figure regarding the present Invention. 
Applicant argues: Regarding Claim 6, Different fuse fusing times not a feature of Ohnuki
(Present invention) A configuration in which the fusing time of a fuse connected to a cell voltage line having a high potential is longer than the fusing time of a fuse connected to a cell voltage sensing line having a low potential.
(Effect) If a fuse connected to a cell voltage sensing line having a relatively low potential is first cut off when a short circuit occurs between cell voltage lines, a reverse voltage is not applied.
Ohnuki does not take into account the reverse voltage generation due to the fuse on the low potential sensing line being cut first. Therefore, the effect of preventing damage to the battery management system due to a reverse voltage in the event of a short circuit of the sensing line (nor a solution) cannot be expected.
In Summary: Regarding claim 1, there is a clear configuration difference that is not anticipated by Ohnuki that permits the emergency preventing switch (connected between the fuse and the battery management system) to be turned off if one of the fuses on that line is disconnected first due to a short circuit between the cell voltage sensing lines. In short, Ohnuki does not teach (as in claim 1):
the emergency preventing switch is connected between the fuse and the battery management system to be turned off when any one of fuses provided in the corresponding line is first disconnected when a short circuit occurs between the cell voltage sensing lines.

Moreover, claim 1 is significantly distinguishing, in terms of its function, by preventing overcurrent or in particular reverse voltage from transmitting to the battery management system. M.P.E.P. § 2143 quoting from KSR indicates that “[t]he rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.” Here, the claimed invention represents a significant change in function from Ohnuki.  The same can be said for pending claim 6. There is a clear configuration difference that is not anticipated by Ohnuki in that the fusing time of a high potential fuse is longer than or equal to the fusing time of a low potential fuse. In short, Ohnuki does not teach (as in claim 6):
wherein a low potential fuse is connected to the cell voltage sensing line and a high-potential fuse is connected to the cell voltage sensing line such that, when a short circuit occurs between the cell voltage sensing lines, a fusing time of the high potential fuse is equal to or longer than a fusing time of the low potential fuse so that a reverse voltage is not applied between the cell voltage sensing lines.

Moreover, claim 6 is significantly distinguishing, in terms of its function, in that a low potential fuse is disconnected before a high potential fuse so that a reverse voltage is not applied between the cell voltage sensing lines.
It is the Office’s position that the arguments of record are based on the claims as amended. The amended claims have been addressed in the new rejection of claim 6 above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724